Citation Nr: 1109469	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty in June 1987, from January to July 1997, and from February to November 2003.  

This matter is on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is of record.

The evidence in the claims file indicates that the issues of entitlement to service connection for vision loss and pain in the extremities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for disorders to the lumbar and cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a lumbar spine disorder was denied by the RO in March 2007, and it became final one year later.  

2.  The evidence associated with the claims file since the last final denial is new and material, and relates to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSION OF LAW

New and material evidence having been submitted, the requirements to reopen a claim for entitlement to service connection for a lumbar spine disorder have been met, and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

With regard to the issue of whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a lumbar spine disorder, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). However, in this case, the claim is being reopened.  Thus, as the Veteran's claim to reopen is granted, any further discussion of whether the requirements of Kent have been fulfilled is unnecessary.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the Veteran is claiming entitlement to service connection for a lumbar spine disorder.  The RO denied this claim in March 2007 on the basis that there was no evidence that the Veteran suffered an injury to his lumbar spine or that he suffered from a chronic low back disorder during his active service.   He did not appeal the RO's decision, and it became final one year later.  

Since the last final denial of the claim, the Veteran has submitted a December 2007 statement from a fellow soldier who witnessed the Veteran injuring himself while on active duty.  According to this soldier, both he and the Veteran were stationed on board the MV Cape Hudson, a large seagoing transport, in July 2003.  When both were in the ship's gymnasium, this soldier witnessed the Veteran fall off a treadmill, and immediately complained of a sharp pain in his back.  

While it is true that the soldier who provided the statement in support of the Veteran's claim is not competent to actually diagnose any spine disorder, he is competent to testify as to the symptoms he observed regardless of the lack of contemporaneous medical evidence, unless VA determines that such testimony is not credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, as was noted above, credibility is presumed in the context of applications to reopen a previously denied claim.  Justus, 3 Vet. App. at 510.  Thus, new evidence of an in-service back injury has been presented.

The Board is well aware that evidence relating the Veteran's current back disorder, to include degenerative joint disease, to his active service has not been submitted.  However, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet.App. 110 (2010).  

Here, the Veteran has submitted evidence of a back injury in service along with evidence of a current diagnosis and generalized complaints of chronic pain.  The evidence of service incurrence constitutes new and material evidence of another missing element.  Thus, in consideration of the holding in Shade, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a lumbar spine disability.


ORDER

New and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a lumbar spine disorder, and the claim is reopened.


REMAND

The claim having been reopened, the Board determines that the Veteran's claim must be remanded for further development.  As an initial matter, he has very recently sent treatment records from the VA Medical Center (VAMC) in Ponce, Puerto Rico.  These records include a treatment note from February 2011 indicating that the Veteran is now receiving benefits from the Social Security Administration (SSA).  

In general, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  While it is not clear whether these records are relevant or not, an attempt should be made to acquire them.

Next, given that the Veteran's lumbar spine service connection claim has been reopened, the Board determines that a VA examination is necessary in order to adequately adjudicate the claim.  By his own admission, there are no medical records indicating that the Veteran hurt himself while on active duty.  However, the threshold for finding a link between current disability and service is very low for the purposes of requiring a medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 80 (2006).  Here, the Board determines that the soldier's testimony that the Veteran hurt himself on active duty meets this threshold.  

Finally, it is unclear whether the RO is in possession of all of the Veteran's service treatment records.  Thus, prior to providing a VA examination, an additional effort should be made to acquire as many of his active duty treatment records as possible.   

Accordingly, the case is REMANDED for the following action:

1.  Acquire all of the Veteran's treatment records that are available from the VAMC in Ponce, Puerto Rico, since June 2008.  If the Veteran has received any private treatment, these records should be also obtained after obtaining the Veteran's authorization.  

Next, acquire all of the Veteran's active duty treatment records that may be available from the XVIII Airborne Corps Soldier Readiness Center (SRC) at Fort Bragg, North Carolina, for the period since 2003. 

If any of these requested records are unavailable, such unavailability should be noted in the claims folder.  



2.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility.  If no SSA records are available, it should be so noted in the claims file.

3.  After the above development has been completed and all outstanding records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any spine disorder found to be present.  The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

With regard to any cervical, thoracic or lumbar spine disorder observed, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that any disability to the Veteran's cervical and/or lumbar spine is related to or had its onset in service, and specifically to his injury in July 2003.  The examiner should also state whether arthritis of the spine manifested within a year following the Veteran's discharge in November 2003 and, if so, the severity of the arthritis.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his spine disorder, to include as a result of falling off a treadmill, and the continuity of symptomatology.  All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a rationale.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


